15-1967-cr
     Doe v. United States

 1                     UNITED STATES COURT OF APPEALS 
 2                         FOR THE SECOND CIRCUIT 
 3    
 4                                   August Term, 2015 
 5    
 6         (Argued: April 7, 2016                    Decided: August 11, 2016) 
 7    
 8                                 Docket No. 15‐1967‐cr
 9
10                          _____________________________________
11
12                               JANE DOE, 14 MC 1412, 
13                                             
14                                  Petitioner‐Appellee, 
15                                             
16                                           v. 
17                                             
18                            UNITED STATES OF AMERICA, 
19                                             
20                                 Respondent‐Appellant. 
21
22                          _____________________________________
23
24   Before:        
25    
26                   POOLER, LIVINGSTON, and LOHIER, Circuit Judges. 
27    
28          In this appeal we address whether a district court has ancillary 
29   jurisdiction to expunge all records of a valid conviction.  In 2001 petitioner‐
30   appellee Jane Doe was convicted in the United States District Court for the 
31   Eastern District of New York (Gleeson, J.) of health care fraud and was 
32   sentenced principally to five years’ probation.  In 2014 Doe moved to 
33   expunge all records of her conviction because it prevented her from 
34   getting or keeping a job as a home health aide.  Relying on this Court’s 
35   decision in United States v. Schnitzer, 567 F.2d 536 (2d Cir. 1977), the 
36   District Court held that it had jurisdiction to entertain Doe’s motion and 
37   granted it.  Because we conclude that Schnitzer applies only to arrest 
38   records, we hold that the District Court lacked jurisdiction to consider 


                                                1
     15-1967-cr
     Doe v. United States

 1   Doe’s motion.  We therefore VACATE and REMAND with instructions to 
 2   dismiss Doe’s motion for lack of jurisdiction.  Judge LIVINGSTON concurs 
 3   in a separate opinion. 
 4    
 5                           NOAM BIALE (Michael Tremonte, Emily  
 6                           Burgess, Sher Tremonte LLP, New York, NY;  
 7                           Bernard H. Udell, Brooklyn, NY, on the brief), Sher  
 8                           Tremonte LLP, New York, NY, for Petitioner‐ 
 9                           Appellee. 
10    
11                           BRADLEY T. KING (David C. James, on the brief), 
12                           Assistant United States Attorneys, for Robert L. 
13                           Capers, United States Attorney for the Eastern 
14                           District of New York, Brooklyn, NY. 

15                            Gabriel P. Harvis, Alex Lesman, Harvis & Fett 
16                            LLP, New York, NY; for amicus curiae The 
17                            Association of the Bar of the City of New York. 

18                            Leigh A. Krahenbuhl, Jones Day, Chicago, IL; 
19                            Lawrence D. Rosenberg, Paul V. Lettow, Jones 
20                            Day, Washington, DC; for amicus curiae Collateral 
21                            Consequences Resource Center, Inc. 

22                            Judith Whiting (Estee Konor, Emily Hoffman, on 
23                            the brief), The Community Service Society of New 
24                            York, New York, NY; Deborah H. Karpatkin, 
25                            New York, NY; for amici curiae The Community 
26                            Service Society of New York, National 
27                            Employment Lawyers Association of New York, 
28                            The Bronx Defenders, Center for Community 
29                            Alternatives, The Fortune Society, The Legal Aid 
30                            Society, Legal Action Center, MFY Legal Services, 
31                            National Employment Law Project, Open Hands 
32                            Legal Services, Sargent Shriver National Center 
33                            on Poverty Law, Urban Justice Center, Youth 
34                            Represent. 

35                            Frederick M. Oberlander, Montauk, NY; Richard 
36                            E. Lerner, New York, NY; for amicus curiae 
37                            Frontiers of Freedom Institute, Inc. 

38                            Joel B. Rudin, New York, NY; Harry Sandick, 
39                            Joshua A. Goldberg, Juvaria S. Khan, Patterson 
40                            Belknap Webb & Tyler LLP, New York, NY; for 

                                          2
     15-1967-cr
     Doe v. United States
 1                             amici curiae The New York Council of Defense 
 2                             Lawyers & The National Association of Criminal 
 3                             Defense Lawyers. 

 4   LOHIER, Circuit Judge:

 5          In this appeal we address whether a district court has ancillary 

 6   jurisdiction to expunge all records of a valid conviction.  The case arises 

 7   from Jane Doe’s health care fraud conviction in 2001 after a jury trial in the 

 8   United States District Court for the Eastern District of New York (Gleeson, 

 9   J.).  The District Court sentenced Doe principally to five years’ probation.  

10   In 2014, seven years after her term of probation ended, Doe moved to have 

11   her record of conviction expunged because her conviction prevented her 

12   from getting or keeping a job as a home health aide.  Relying on United 

13   States v. Schnitzer, 567 F.2d 536 (2d Cir. 1977) and Kokkonen v. Guardian 

14   Life Insurance Company of America, 511 U.S. 375 (1994), the District Court 

15   held in a decision and order dated May 21, 2015 that it had ancillary 

16   jurisdiction to consider and grant Doe’s motion.  It then directed the 

17   Government to seal all hard copy records and to delete all electronic 

18   records of Doe’s conviction.  The Government appeals that decision as well 

19   as a related order.   




                                            3
     15-1967-cr
     Doe v. United States

 1          We hold that the District Court lacked jurisdiction to consider Doe’s 

 2   motion to expunge records of a valid conviction.  We therefore VACATE 

 3   and REMAND with instructions to dismiss Doe’s motion for lack of 

 4   jurisdiction. 

 5                                 BACKGROUND 

 6          To resolve this appeal, we accept as true the following facts taken 

 7   from the District Court’s opinion and order granting Doe’s expungement 

 8   motion.  See Doe v. United States, 110 F. Supp. 3d 448 (E.D.N.Y. 2015).   

 9          In 1997 Doe, a single mother with no prior criminal history, worked 

10   as a home health aide but struggled to pay her rent.  Id. at 449‐50.  That 

11   year Doe decided to join an automobile insurance fraud scheme in which 

12   she posed as a passenger in a staged car accident.  As part of the scheme 

13   she feigned injury and recovered $2,500 from a civil claim related to the 

14   accident.  Id. at 449‐50.  In 2001 a jury convicted Doe of “knowingly and 

15   willfully” participating in a “scheme . . . to defraud any health care benefit 

16   program” in violation of 18 U.S.C. § 1347.  Id. at 450; 18 U.S.C. § 1347(a)(1).  

17   On March 25, 2002, the District Court imposed a sentence of five years’ 




                                            4
     15-1967-cr
     Doe v. United States

 1   probation and ten months’ home detention, as well as a restitution order of 

 2   $46,701.  Doe, 110 F. Supp. 3d at 450.   

 3          By 2008 Doe had completed her term of probation.  But she could 

 4   not keep a job in the health care field, the only field in which she sought 

 5   work.  Doe was sometimes hired as a home health worker by employers 

 6   who did not initially ask whether she had been convicted of a crime.  But 

 7   she was fired when the employers eventually conducted a background 

 8   check that revealed her conviction.  Id. at 451‐52.   

 9          On October 30, 2014, Doe filed a pro se motion asking the District 

10   Court to expunge her conviction “because of the undue hardship it has 

11   created for her in getting — and especially keeping — jobs.”  Id. at 448‐49.  

12   Doe had by all accounts led an exemplary life since her conviction thirteen 

13   years earlier.  Id. at 455. 

14          Relying first on Schnitzer, 567 F.2d at 539, the District Court 

15   determined that it had ancillary jurisdiction to consider Doe’s motion.  

16   Doe, 110 F. Supp. 3d at 454 & n.16; see Schnitzer, 567 F.2d at 538‐39 

17   (holding that “[a] court, sitting in a criminal prosecution, has ancillary 

18   jurisdiction to issue protective orders regarding dissemination of arrest 



                                            5
     15-1967-cr
     Doe v. United States

 1   records,” and that “expungement . . . usually is granted only in extreme 

 2   circumstances” (quotation marks omitted)).  In doing so, the District Court 

 3   acknowledged that the Supreme Court in Kokkonen had “limited ancillary 

 4   jurisdiction of collateral proceedings to instances where it is necessary ‘(1) 

 5   to permit disposition by a single court of claims that are, in varying 

 6   respects and degrees, factually interdependent,’ and ‘(2) to enable a court 

 7   to function successfully, that is, to manage its proceedings, vindicate its 

 8   authority, and effectuate its decrees.’”  110 F. Supp. 3d at 454 n.16 (quoting 

 9   Kokkonen, 511 U.S. at 379‐80).  But the District Court determined that 

10   Doe’s motion satisfied both of these categories.  Id.  

11          First, the District Court explained, the motion’s “sole focus is the 

12   record of the conviction that occurred in this case, and the exercise of 

13   discretion it calls for is informed by, inter alia, the facts underlying the 

14   conviction and sentence and the extensive factual record created while Doe 

15   was under this Court’s supervision for five years.”  Id.  Second, the court 

16   pointed out, “few things could be more essential to ‘the conduct of federal‐

17   court business’ than the appropriateness of expunging the public records 

18   that business creates.”  Id. (quoting Kokkonen, 511 U.S. at 381).    



                                             6
     15-1967-cr
     Doe v. United States

 1          The District Court also cited three reasons why the consequences of 

 2   Doe’s conviction were “extreme” enough to warrant expungement of her 

 3   criminal record.  First, Doe’s offense of conviction “is distant in time and 

 4   nature from [her] present life,” and “[s]he has not even been re‐arrested, 

 5   let alone convicted, in all th[e] years” since her conviction.  Id. at 455 

 6   (quotation marks omitted).  Second, Doe’s “criminal record has had a 

 7   dramatic adverse impact on her ability to work,” as “[s]he has been 

 8   terminated from half a dozen [home health aide] jobs because of the record 

 9   of her conviction” – a difficulty that was “compounded” by the fact that 

10   Doe is over 50 years old and black.  Id.; see also id. at 449, 452.  Third, 

11   “[t]here was no specter at the time that she had used her training as a 

12   home health aide to help commit or cover up her crime,” and “[t]here is no 

13   specter now that she poses a heightened risk to prospective employers in 

14   the health care field.”  Id. at 457.   

15          For these reasons, the District Court granted Doe’s motion and 

16   ordered “that the government’s arrest and conviction records, and any 

17   other documents relating to this case, be placed in a separate storage 

18   facility, and that any electronic copies of these records or documents and 



                                               7
     15-1967-cr
     Doe v. United States

 1   references to them be deleted from the government’s databases, electronic 

 2   filing systems, and public record.”1  Id. at 458.   

 3          This appeal followed. 

 4                                   DISCUSSION 

 5          “Federal courts . . . are courts of limited jurisdiction.”  Wynn v. AC 

 6   Rochester, 273 F.3d 153, 157 (2d Cir. 2001).  “Even where the parties are 

 7   satisfied to present their disputes to the federal courts, the parties cannot 

 8   confer subject matter jurisdiction where the Constitution and Congress 

 9   have not.”  Id.  We conclude that the District Court did not have  

10   jurisdiction over Doe’s motion pursuant to 18 U.S.C. § 3231 because Doe’s 

11   conviction was valid and the underlying criminal case had long since 

12   concluded.   

13          Citing the Federal Rules of Criminal Procedure, Doe argues that 

14   federal courts broadly retain subject matter jurisdiction over criminal cases 

15   even after judgment has been entered.  We agree that certain motions may 

     1
      Although Doe’s petition was termed a motion to “expunge“ her criminal 
     conviction, we agree with Doe and certain amici that the term “expunge” 
     does not accurately describe what the District Court ultimately ordered.  In 
     effect, the District Court ordered the records of Doe’s conviction sealed 
     rather than expunged or destroyed.  Consistent with the parties’ briefs, 
     however, we use the term “expunge” or “expungement” to resolve the 
     question presented. 
                                             8
     15-1967-cr
     Doe v. United States

 1   be raised after the entry of judgment in criminal cases.  We also recognize 

 2   that the time limits for bringing those motions are often non‐jurisdictional.  

 3   But we are not persuaded that the District Court had subject matter 

 4   jurisdiction to decide Doe’s motion in this case.  The relevant Rules of 

 5   Criminal Procedure all provide for limited jurisdiction over specified types 

 6   of post‐judgment motions.  See, e.g., Fed. R. Crim. P. 35(b) (allowing 

 7   motions to reduce a sentence based on substantial assistance to the 

 8   government).  None of these rules remotely suggests, however, that 

 9   district courts retain jurisdiction over any type of motion years after a 

10   criminal case has concluded. 

11          Nor are we persuaded that the District Court had ancillary 

12   jurisdiction to consider Doe’s motion.  “The boundaries of ancillary 

13   jurisdiction are not easily defined and the cases addressing it are hardly a 

14   model of clarity,” but “[a]t its heart, ancillary jurisdiction is aimed at 

15   enabling a court to administer justice within the scope of its jurisdiction.”  

16   Garcia v. Teitler, 443 F.3d 202, 208 (2d Cir. 2006) (emphasis added) 

17   (quotation marks omitted).  “Without the power to deal with issues 

18   ancillary or incidental to the main action, courts would be unable to 



                                             9
     15-1967-cr
     Doe v. United States

 1   effectively dispose of the principal case nor do complete justice in the 

 2   premises.”  Id. (quotation marks omitted).   

 3          With that in mind, we turn briefly to Schnitzer, on which the District 

 4   Court relied to decide that it had ancillary jurisdiction to grant Doe’s 

 5   motion.  In Schnitzer, the defendant filed a motion to expunge his arrest 

 6   record following an order of dismissal in his criminal case.  After the 

 7   district court denied his motion, the defendant argued on appeal that the 

 8   district court lacked jurisdiction to decide his motion in the first place.  We 

 9   rejected the defendant’s argument.  We held that “[a] court, sitting in a 

10   criminal prosecution, has ancillary jurisdiction to issue protective orders 

11   regarding dissemination of arrest records.”  567 F.2d at 538.   

12          Although Schnitzer involved an arrest record, the District Court was 

13   not alone in thinking that it extends to records of a valid conviction.  See 

14   United States v. Mitchell, 683 F. Supp. 2d 427, 430 n.10 (E.D. Va. 2010).  But 

15   we think it is clear that Schnitzer applies only to arrest records after an 

16   order of dismissal.  See Schnitzer, 567 F.2d at 538 (holding that “[a] court, 

17   sitting in a criminal prosecution, has ancillary jurisdiction to issue 

18   protective orders regarding dissemination of arrest records” (emphasis 



                                            10
     15-1967-cr
     Doe v. United States

 1   added)); id. at 539 (noting that “[n]o federal statute provides for the 

 2   expungement of an arrest record,” but that “expungement lies within the 

 3   equitable discretion of the court” (emphasis added)).  Our reading is 

 4   supported by the fact that Schnitzer itself relied on decisions that were 

 5   confined to the expungement of arrest records following dismissal of a 

 6   criminal case.  See Morrow v. District of Columbia, 417 F.2d 728, 741 (D.C. 

 7   Cir. 1969) (holding that the district court’s exercise of ancillary jurisdiction 

 8   over a motion to expunge arrest records was proper); United States v. 

 9   Linn, 513 F.2d 925, 927 (10th Cir. 1975) (same); United States v. Rosen, 343 

10   F. Supp. 804, 806 (S.D.N.Y. 1972) (exercising jurisdiction over a motion to 

11   expunge arrest records); United States v. Seasholtz, 376 F. Supp. 1288, 1289 

12   (N.D. Okla. 1974) (same).  In Morrow, for example, the D.C. Circuit 

13   explained that “an order regarding dissemination of arrest records in a 

14   case dismissed by the court is reasonably necessary to give complete effect 

15   to the court’s order of dismissal.”  417 F.2d at 741.  We therefore conclude 

16   that Schnitzer is confined to the expungement of arrest records following a 

17   district court’s order of dismissal and as such does not resolve whether the 




                                            11
     15-1967-cr
     Doe v. United States

 1   District Court had ancillary jurisdiction to expunge records of a valid 

 2   conviction in this case. 2   

 3          The District Court also cited Kokkonen in support of its decision to 

 4   exercise ancillary jurisdiction over Doe’s motion.  In Kokkonen, the 

 5   Supreme Court determined that a district court had improperly exercised 

 6   ancillary jurisdiction to enforce a settlement agreement in a civil suit that it 

 7   had previously closed without expressly retaining jurisdiction to enforce 

 8   the agreement.  As the District Court recognized, the Supreme Court 

 9   instructed that ancillary jurisdiction may be exercised “for two separate, 

10   though sometimes related, purposes: (1) to permit disposition by a single 

11   court of claims that are, in varying respects and degrees, factually 

12   interdependent, and (2) to enable a court to function successfully, that is, to 

13   manage its proceedings, vindicate its authority, and effectuate its decrees.”  

14   Kokkonen, 511 U.S. at 379‐80.  Given the facts in Kokkonen, the Court held 

15   that enforcing a settlement agreement upon which the dismissal was 

     2
      Although it is unnecessary for us to decide the issue today, we do not 
     view the Supreme Court’s decision in Kokkonen as necessarily abrogating 
     Schnitzer.  To the contrary, exercising ancillary jurisdiction to expunge 
     (seal, delete) arrest records following a district court’s order of dismissal 
     appears to comport with Kokkonen (insofar as it applies to criminal cases) 
     because it may serve to “effectuate [that] decree[].”  Kokkonen, 511 U.S. at 
     380.
                                            12
     15-1967-cr
     Doe v. United States

 1   predicated fell into neither category.  The Court explained that “the facts 

 2   underlying respondent’s dismissed claim . . . and those underlying its 

 3   claim for breach of settlement agreement have nothing to do with each 

 4   other,” and “the only order here was that the suit be dismissed, a 

 5   disposition that is in no way flouted or imperiled by the alleged breach of 

 6   the settlement agreement.”  Id. at 380.   

 7          Relying on Kokkonen, Doe argues that the District Court’s exercise 

 8   of ancillary jurisdiction served to “vindicate its sentencing decree” issued 

 9   in 2002.  Appellee’s Br. 27.  The District Court phrased the same point 

10   slightly differently by characterizing its original decree as having 

11   “sentenced [Doe] to five years of probation supervision, not to a lifetime of 

12   unemployment.”  Doe, 110 F. Supp. 3d at 457. 

13          We reject Doe’s argument.  The District Court’s sentence had long 

14   ago concluded and its decrees long since expired by the time Doe filed her 

15   motion.  Under those circumstances, expunging a record of conviction on 

16   equitable grounds is entirely unnecessary to “manage [a court’s] 

17   proceedings, vindicate its authority, [or] effectuate its decrees.”  

18   Kokkonen, 511 U.S. at 380.  “Expungement of a criminal record solely on 



                                            13
     15-1967-cr
     Doe v. United States

 1   equitable grounds, such as to reward a defendant’s rehabilitation and 

 2   commendable post‐conviction conduct, does not serve any of th[e] goals” 

 3   identified in Kokkonen’s second prong.  Sumner, 226 F.3d at 1014; see also 

 4   United States v. Lucido, 612 F.3d 871, 875 (6th Cir. 2010) (holding that a 

 5   district court lacked jurisdiction to consider a motion to expunge records 

 6   of a valid indictment and later acquittal because “[t]hese criminal cases 

 7   have long since been resolved, and there is nothing left to manage, 

 8   vindicate or effectuate”).   

 9          Doe alternatively argues that the District Court’s supervision of her 

10   criminal proceedings (including the sentence) and its subsequent handling 

11   of her motion to expunge her conviction on equitable grounds were 

12   “factually interdependent” under Kokkonen, 511 U.S. at 379.  We agree 

13   that the District Court’s review of Doe’s motion may have depended in 

14   part on facts developed in her prior criminal proceeding.  See Doe, 110 F. 

15   Supp. 3d at 454 n.16 (“[T]he exercise of discretion [that Doe’s expungement 

16   motion] calls for is informed by, inter alia, the facts underlying the 

17   conviction and sentence and the extensive factual record created while Doe 

18   was under this Courtʹs supervision for five years.”).  But we fail to see how 



                                           14
     15-1967-cr
     Doe v. United States

 1   these two analytically and temporally distinct proceedings can be 

 2   described as “factually interdependent.”   

 3          To the contrary, a motion to expunge records of a valid conviction 

 4   on equitable grounds will ordinarily be premised on events that are 

 5   unrelated to the sentencing and that transpire long after the conviction 

 6   itself.  For example, in this case the facts underlying the District Court’s 

 7   sentencing were clearly independent of the facts developed in Doe’s 

 8   motion filed years later.  Conversely, the District Court granted Doe’s 

 9   motion based on facts and events (her repeated efforts to obtain 

10   employment) that transpired years after her sentencing and term of 

11   probation.  Id. at 452, 456‐57;  see United States v. Coloian, 480 F.3d 47, 52 

12   (1st Cir. 2007) (holding that “[a]s in Kokkonen, the original claims brought 

13   before the district court in this [criminal] case have nothing to do with the 

14   equitable grounds upon which Coloian seeks the expungement of his 

15   criminal record”).  And the collateral employment consequences Doe faces 

16   today arise from the very fact of her conviction, not from the District 

17   Court’s sentencing proceedings or Doe’s probationary term.  For these 

18   reasons, we conclude that Doe’s original sentencing and her motion to 



                                            15
     15-1967-cr
     Doe v. United States

 1   expunge are not “mutually dependent.”  Merriam‐Webster Dictionary (3d 

 2   ed.) (defining “interdependent”).   

 3          Finally, we note that Congress has previously authorized district 

 4   courts to expunge lawful convictions under certain limited circumstances 

 5   not present in this case.  See 18 U.S.C. § 3607(c) (upon the application of 

 6   certain drug offenders who have been placed on prejudgment probation 

 7   and were less than twenty‐one years old at the time of the offense, “the 

 8   court shall enter an expungement order” expunging all public “references 

 9   to his arrest for the offense, the institution of criminal proceedings against 

10   him, and the results thereof”); 18 U.S.C. § 5021(b) (repealed 1984) 

11   (providing that after sentencing a youth offender to probation, a district 

12   court “may thereafter, in its discretion, unconditionally discharge such 

13   youth offender from probation . . . which discharge shall automatically set 

14   aside the conviction”).  We think it significant (though not dispositive) that 

15   Congress failed to provide for jurisdiction under the circumstances that 

16   exist here.   

17          In summary, we hold that the District Court’s exercise of ancillary 

18   jurisdiction in this case served neither of the goals identified in Kokkonen.  



                                            16
     15-1967-cr
     Doe v. United States

 1   Our holding is in accord with that of every other sister Circuit to have 

 2   addressed the issue since Kokkonen.  See United States v. Field, 756 F.3d 

 3   911, 915‐16 (6th Cir. 2014); Lucido, 612 F.3d at 875‐76; Coloian, 480 F.3d at 

 4   52; United States v. Meyer, 439 F.3d 855, 859‐60 (8th Cir. 2006); United 

 5   States v. Dunegan, 251 F.3d 477, 480 (3d Cir. 2001); Sumner, 226 F.3d at 

 6   1014‐15.3 

 7          The unfortunate consequences of Doe’s conviction compel us to 

 8   offer a few additional observations.  First, our holding that the District 

 9   Court had no authority to expunge the records of a valid conviction in this 

10   case says nothing about Congress’s ability to provide for jurisdiction in 

11   similar cases in the future.  As described above, Congress has done so in 

12   other contexts.  It might consider doing so again for certain offenders who, 

13   like Doe, want and deserve to have their criminal convictions expunged 

14   after a period of successful rehabilitation.  Second, only a few months ago 

15   (while this appeal was pending), the Attorney General of the United States 




     3 At oral argument, Doe waived any argument in support of sealing only 
     the judicial records of conviction in her case, rather than all available 
     records retained by the Government.  See Oral Arg. Tr. 20; cf. Gambale v. 
     Deutsche Bank AG, 377 F.3d 133, 141‐42 (2d Cir. 2004).  
                                           17
     15-1967-cr
     Doe v. United States

 1   recognized and aptly described the unfortunate lifelong toll that these 

 2   convictions often impose on low‐level criminal offenders:   

 3         Too often, Americans who have paid their debt to society 
 4         leave prison only to find that they continue to be 
 5         punished for past mistakes.  They might discover that 
 6         they are ineligible for student loans, putting an education 
 7         out of reach.  They might struggle to get a driver’s 
 8         license, making employment difficult to find and sustain.  
 9         Landlords might deny them housing because of their 
10         criminal records – an unfortunately common practice.  
11         They might even find that they are not allowed to vote 
12         based on misguided state laws that prevent returning 
13         citizens from taking part in civic life. 
14          
15   Attorney General Loretta E. Lynch Releases Roadmap to Reentry: The 

16   Justice Department’s Vision to Reduce Recidivism through Federal 

17   Reentry Reforms (Apr. 25, 2016), 

18   https://www.justice.gov/opa/speech/attorney‐general‐loretta‐e‐lynch‐

19   delivers‐remarks‐national‐reentry‐week‐event.  “[T]oo often,” the Attorney 

20   General said, “the way that our society treats Americans who have come 

21   into contact with the criminal justice system . . . turns too many terms of 

22   incarceration into what is effectively a life sentence.”  Id. 




                                            18
    15-1967-cr
    Doe v. United States

1                                  CONCLUSION 

2          For the foregoing reasons, we VACATE the District Court’s May 21 

3   and 22, 2015 orders and REMAND with instructions to dismiss Doe’s 

4   motion for lack of jurisdiction. 




                                        19
LIVINGSTON, Circuit Judge, concurring: 


              I concur fully in the majority opinion, with two exceptions.  First, I do not 

join  footnote  two,  addressing  whether  Kokkonen  v.  Guardian  Life  Insurance  Co.  of 

America, 511 U.S. 375 (1994), abrogated our decision in United States v. Schnitzer, 

567  F.2d  536  (2d  Cir.  1977).    The  majority  implies,  in  dicta,  that  Schnitzer’s 

jurisdictional  holding  may  have  survived  Kokkonen.    The  weight  of  authority 

from other circuits appears to the contrary.1  Regardless of the proper resolution 

                                                            
              1
           See  United  States  v.  Lucido,  612  F.3d  871,  875‐76  (6th  Cir.  2010)  (holding  that 
“federal courts lack ancillary jurisdiction to consider expungement motions directed to 
the executive branch,” and in the process abrogating a prior Sixth Circuit precedent to 
the contrary on the basis that it “c[ould not] be reconciled with Kokkonen”); United States 
v.  Coloian,  480  F.3d  47,  51‐52  (1st  Cir.  2007)  (holding  that  federal  jurisdiction  does  not 
“provide[] ancillary jurisdiction  over equitable orders to expunge  because such orders 
do  not  fit  within  Kokkonen’s  purposes  for  ancillary  jurisdiction,”  and  distinguishing 
Schnitzer on the ground that it “predate[s] Kokkonen . . . which raises questions as to [its] 
continued  viability”);  United  States  v.  Meyer,  439  F.3d  855,  859‐601  (8th  Cir.  2006) 
(though  factually  addressing  only  expungement  of  a  conviction  (rather  than  an  arrest 
record), stating that “[i]n light of the Supreme Court’s instruction narrowing the scope 
of ancillary jurisdiction in Kokkonen . . . , we are convinced that a district court does not 
have  ancillary  jurisdiction  to  expunge  a  criminal  record  based  solely  on  equitable 
grounds”); United States v. Dunegan, 251 F.3d 477, 479‐80 (3d Cir. 2001) (citing Kokkonen 
for  the  proposition  that  “in  recent  years  [the  Supreme  Court]  has  held  that  ancillary 
jurisdiction is much more limited,” and relying on Kokkonen to hold that “in the absence 
of  any  applicable  statute  enacted  by  Congress,  or  an  allegation  that  the  criminal 
proceedings  were  invalid  or  illegal,  a  District  Court  does  not  have  the  jurisdiction  to 
expunge a criminal record, even when ending in an acquittal”); United States v. Sumner, 
226  F.3d  1005,  1015  (9th  Cir.  2000)  (relying  on  Kokkonen  to  hold  “that  a  district  court 
does not have ancillary jurisdiction in a criminal case to expunge an arrest or conviction 
record  where  the  sole  basis  alleged  by  the  defendant  is  that  he  or  she  seeks  equitable 
relief”);  cf.  Lucido,  612  F.3d  at  876  (listing  cases,  including  Schnitzer,  that  hold  that 
                                                               1 
 
of  this  question,  having  found  that  Schnitzer  is  inapposite  to  this  case,  I  would 

not further opine on its continued validity. 


              Second,  I  do  not  join  the  majority’s  discussion  of  the  merits  of  affording 

courts jurisdiction to expunge criminal convictions, which begins on page 17.  I 

am  sympathetic  to  the  concerns  the  majority  raises  in  this  dicta,  but  I  note  that 

there are other significant considerations — including the value of governmental 

and  judicial  transparency  —  that  must  also  be  assessed  in  the  context  of  this 

policy debate.  Having concluded that we lack jurisdiction to reach the merits of 

this case, I would not suggest to Congress how it might go about assessing and 

weighing these equities.  


               


               




                                                                                                                                                                                                
federal  courts  have  jurisdiction  to  equitably  expunge  particular  criminal  records  in  at 
least some circumstances, but observing that such authority “comes from decisions that 
predate Kokkonen . . . or that never discuss or even cite [it]”). 
                                                                                              2